EXHIBIT 10.1

VOTING AGREEMENT

THIS VOTING AGREEMENT (“Agreement”) is made and entered into as of October 26,
2015, by and among GERMAN AMERICAN BANCORP, INC., an Indiana corporation
(“German American”), and the undersigned securityholder(s) (each, the
“Securityholder,” which term is used to describe all undersigned securityholders
together if more than one) of River Valley Bancorp, an Indiana corporation, that
is not a party to this Agreement (the “Company”). All capitalized terms herein
not otherwise defined shall have the meaning ascribed to them in the “Merger
Agreement” (as defined below).

Recitals

WHEREAS, pursuant to that certain Agreement and Plan of Reorganization of even
date herewith (the “Merger Agreement”), by and among German American, the
Company, and their respective banking subsidiaries, the Company (a) will merge
(the “Merger”) into German American, with German American continuing as the
surviving corporation and all of the outstanding common stock, without par
value, of the Company (“Company Stock”) being exchanged for common stock,
without par value, of German American and a cash payment and (b) all of the
outstanding stock options to purchase Company Stock (“Purchase Rights”) being
cancelled for a cash payment (the merger and the cancellation of Purchase Rights
being sometimes referred to in this Agreement as the “Transaction”);

WHEREAS, the Securityholder is the beneficial owner of, or exercises control and
direction over, the number of issued and outstanding shares of Company Stock,
and a number of issued and outstanding Purchase Rights, as set forth on Exhibit
A attached hereto;

WHEREAS, the Securityholder has had a fair opportunity to review the Merger
Agreement and to consult with legal, tax, financial and other advisers of the
Securityholder’s choosing to the extent such Securityholder has desired to have
such consultation(s); and

WHEREAS, as a material inducement for German American to enter into the Merger
Agreement with the Company and thereby provide the benefits of the Transaction
to the Securityholder, the Securityholder is willing (among other terms and
conditions set forth in this Agreement) to (i) in accordance with the terms
hereof, not transfer or otherwise dispose of any of such Securityholder’s shares
of Company Stock or Purchase Rights, or any and all other shares or securities
of the Company issued, issuable, exchanged or exchangeable, in respect of any
Company Stock or Purchase Rights (the “Securities”) until the Securityholder’s
shares are voted with respect to the Merger and the Articles of Amendment (as
hereafter defined) and (ii) vote or use best efforts to cause to be voted
Company Stock as set forth herein.

Agreement

NOW, THEREFORE, in contemplation of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and intending to be legally bound hereby, each Securityholder (and if more than
one signatory exists for the Securityholder, all such signatories, jointly and
severally) agrees with German American as follows:



--------------------------------------------------------------------------------

1. Transfer and Encumbrance. The Securityholder agrees that the Securityholder
will not take or permit any action to, directly or indirectly, (i) transfer,
sell, assign, give, pledge (excluding any pledges already in effect to
commercial lenders that secure the repayment of money borrowed), exchange, or
otherwise dispose of or encumber the Securities (except as may be specifically
required by court order, in which case the Securityholder shall give German
American prior written notice and any such transferee shall agree to be bound by
the terms and conditions of this Agreement) prior to the “Expiration Date” (as
defined below), or to make any offer or agreement relating thereto, at any time
prior to the Expiration Date; (ii) deposit any of the Securities into a voting
trust or enter into a voting agreement or arrangement with respect to such
Securities or grant any proxy or power of attorney with respect thereto, in each
case, in a manner that conflicts or may conflict with the Securityholder’s
obligations hereunder; or (iii) enter into any contract, option or other
arrangement or undertaking with respect to the direct or indirect sale,
assignment, transfer, exchange or other disposition of or transfer of any
interest in or the voting of any of the Securities, in each case, in a manner
that conflicts or may conflict with the Securityholder’s obligations hereunder.
As used herein, the term “Expiration Date” shall mean the earlier to occur of
(i) June 30, 2016, (ii) the date which is the day following the shareholder
meeting at which the Merger and the Articles of Amendment are approved by River
Valley Bancorp shareholders, or (iii) the date the Board decides not to
recommend or withdraws its recommendation of the Merger or the Articles of
Amendment without a breach of Sections 4.01(d), 4.01(e) or 4.03(a), or clause
(b) of Section 7.08 of the Merger Agreement.

2. Agreement to Vote. Prior to the Expiration Date, at every meeting of the
shareholders of the Company called with respect to any of the following, and at
every adjournment thereof, and on every action or approval by written consent of
the shareholders of the Company with respect to any of the following, the
Securityholder agrees to vote (or cause to be voted) the shares of Company Stock
owned of record directly by such Securityholder or jointly with Securityholder’s
spouse, as to which such Securityholder or his spouse has voting rights, and, to
the full extent legally permitted, cause holders of record of other shares of
Company Stock over which the Securityholder has the sole or shared power to vote
(or to direct the vote) to vote: (i) in favor of approval of the Transaction,
the Merger Agreement and the transactions contemplated thereby and any matter
that could reasonably be expected to facilitate the Transaction; (ii) in favor
of any alternative structure as may be agreed upon by German American and the
Company to effect the Transaction; provided that such alternative structure is
on terms in the aggregate no less favorable to the Securityholder from a
financial point of view than the terms of the Transaction set forth in the
Merger Agreement (including, without limitation, with respect to the
consideration to be received by the Securityholder); (iii) against the
consummation of any proposal looking toward the acquisition of control of the
Company by any party not affiliated with German American, or any action,
proposal, agreement or transaction (other than the Transaction, the Merger
Agreement or the transactions contemplated thereby) that in any such case would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Merger Agreement, and (iv) in
favor of the amendment of the Articles of Incorporation of the Company as
contemplated by the Merger Agreement (the “Articles of Amendment”). This
Agreement is intended to bind the Securityholder as a shareholder of the Company
only with respect to the specific matters set forth herein. Notwithstanding the
foregoing, nothing in this Agreement shall limit or restrict the Securityholder
from voting in his, her or its sole discretion on any matter other than those
matters referred to in this Agreement.

 

2



--------------------------------------------------------------------------------

3. No Opposition. Prior to the Expiration Date, the Securityholder agrees not to
take, or cause to be taken, any action in the Securityholder’s capacity as a
holder of Securities of the Company that would, or would be reasonably likely
to, have the purpose or effect of preventing the consummation of the Transaction
and the transactions contemplated by the Merger Agreement. Prior to the
Expiration Date, the Securityholder agrees to take, or cause to be taken in its
capacity as a holder of Securities of the Company, all actions necessary to
effect the Transaction and the transactions contemplated by the Merger
Agreement.

4. New Securities. The Securityholder hereby agrees that any shares of the
capital stock or other securities of the Company that the Securityholder
purchases or with respect to which the Securityholder otherwise acquires a right
to acquire or other beneficial ownership (as such concept of beneficial
ownership is interpreted for purposes of the beneficial ownership disclosure
provisions of Section 13(d) of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Securities and Exchange Commission adopted
thereunder) after the date of this Agreement and prior to the Expiration Date
(the “New Securities”), and any and all other shares or securities of the
Company issued, issuable, exchanged or exchangeable in respect of any New
Securities, shall become subject to the terms and conditions of this Agreement
to the same extent as if they constituted Securities.

5. Representations, Warranties and Covenants of Securityholder. The
Securityholder (and if more than one signatory exists for the Securityholder,
all such signatories, jointly and severally) hereby represents and warrants to,
and covenants with, German American that:

5.1. Ownership. Except as may be noted on Exhibit A hereto, the person(s) or
entity(ies) who or that has (have) signed this Agreement as the Securityholder
have good and marketable title to, and is (are) the sole legal and beneficial
owners of Securities in the numbers that are specified on Exhibit A. As of the
date hereof, such person(s) or entity(ies) does (do) not beneficially own any
shares of the capital stock of the Company or other securities issued by the
Company other than the Securityholder’s Securities that are so identified. No
person acting on behalf of any such person(s) or entity(ies) has provided German
American with any information concerning the nature of ownership of the numbers
of Securities identified on Exhibit A that is false or misleading in any respect
material to German American.

5.2. Authorization; Binding Agreement. The Securityholder has all requisite
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby and has sole voting power and sole
power of disposition, with respect to all of the Shares with no restrictions on
its voting rights or rights of disposition pertaining thereto, except as
specified on Exhibit A. The Securityholder has duly executed and delivered this
Agreement and, assuming its due authorization, execution and delivery by German
American, this Agreement is a legal, valid and binding agreement of the
Securityholder, enforceable against the Securityholder in accordance with its
terms.

 

3



--------------------------------------------------------------------------------

6. Further Assurances. The Securityholder hereby covenants and agrees to execute
and deliver, or cause to be executed or delivered, such proxies, consents,
waivers and other instruments, and undertake any and all further action,
necessary or desirable, in the reasonable opinion of German American, to carry
out the purpose and intent of this Agreement and to consummate the Transaction,
the Merger Agreement and the transactions contemplated thereby.

7. Termination. This Agreement shall terminate and shall have no further force
or effect as of the Expiration Date; provided, however, that nothing herein
shall relieve any party from liability hereof for breaches of this Agreement
prior to the Expiration Date.

8. Miscellaneous.

8.1. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction (or deemed formally or
informally by a governmental agency) to be invalid, void or unenforceable, then
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated. In the event that a governmental agency (including but
not limited to the Board of Governors of the Federal Reserve System (the “FRB”))
expresses to German American any concern that this Agreement may be violative of
law applicable to German American or the Securityholder, then German American
shall so notify the Securityholder of such concern, and German American and the
Securityholder shall cooperate with each other toward amending this Agreement in
order to resolve such governmental agency’s concern(s).

8.2. Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by either of the
parties without the prior written consent of the other; provided, however, that
German American may freely assign its rights to a direct or indirect
wholly-owned subsidiary of German American without such prior written approval
but no such assignment shall relieve German American of any of its obligations
hereunder. Any purported assignment without such consent shall be void. No
provision of this Agreement shall be for the benefit of any third party, except
that the Company is an intended third-party beneficiary of the Securityholder’s
agreements pursuant to this Agreement.

8.3. Amendment and Modification. This Agreement may not be modified, amended,
altered or supplemented except by the execution and delivery of a written
agreement executed by the parties hereto.

8.4. Specific Performance; Injunctive Relief. The parties hereto acknowledge
that German American will be irreparably harmed and that there will be no
adequate remedy at law for a violation of any of the covenants or agreements of
the Securityholder set forth herein. Therefore, it is agreed that, in addition
to any other remedies that may be available to German American upon such
violation, German American shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to German American at law or in equity.

 

4



--------------------------------------------------------------------------------

8.5. Notices. All notices that are required or may be given pursuant to the
terms of this Agreement shall be in writing and shall be sufficient in all
respects if given in writing and delivered by hand, national or international
overnight courier service, transmitted by telecopy or mailed by registered or
certified mail, postage prepaid (effective when delivered by hand, or by
telecopy or electronic message (if receipt of such telecopy or electronic
message at or about the time of telecopy or electronic message is confirmed by
the recipient of the telecopy or electronic message), one (1) business day after
dispatch by overnight courier, and three (3) business days after dispatch by
mail), as follows:

If to German American, to:

Mr. Mark A. Schroeder

Chairman and Chief Executive Officer

German American Bancorp, Inc.

711 Main Street

Jasper, Indiana 47546

Telecopy No.: (812) 482-0745

with a copy to:

Jeremy E. Hill, Esq.

Bingham Greenebaum Doll LLP

10 W. Market Street

2700 Market Tower

Indianapolis, Indiana 46204

Telecopy No.: (317) 236-9907

If to any person who has signed this Agreement as Securityholder, to the address
set forth beneath the Securityholder’s signature below.

8.6 Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the internal laws of the State of Indiana without giving
effect to any choice or conflict of law provision, rule or principle (whether of
the State of Indiana or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Indiana.

8.7 Entire Agreement. This Agreement contains the entire understanding of German
American and Securityholder in respect of the subject matter hereof, and, except
for any confidentiality agreements between German American and the Company
binding upon the Securityholders, supersedes all prior negotiations and
understandings between the parties with respect to such subject matters.

 

5



--------------------------------------------------------------------------------

8.8 Counterparts. This Agreement may be executed (and delivered, in original
form or by electronic mail or by facsimile transmission) in several
counterparts, each of which shall be an original, but all of which together
shall (when executed and delivered between or among two or more signatories)
constitute one and the same agreement.

8.9 Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.

8.10 No Limitation on Actions of the Securityholder as Director or Officer.
Notwithstanding anything to the contrary in this Agreement, in the event the
Securityholder, or a representative of the Securityholder, is an officer or
director of the Company, nothing in this Agreement is intended or shall be
construed to require the Securityholder, or its representative, as the case may
be, in such individual’s capacity as an officer or director of the Company, to
act or fail to act in accordance with such individual’s fiduciary duties in such
capacity.

8.11 Remedies Not Exclusive. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity will be
cumulative and not alternative, and the exercise of any thereof by either party
will not preclude the simultaneous or later exercise of any other such right,
power or remedy by such party.

8.12 Disclosure. The Securityholder hereby authorizes German American and the
Company to disclose the identity of the Securityholder and the nature and
amounts of its commitments, arrangements and understandings under this Agreement
(and to file publicly a copy of this Agreement in that connection) in any
reports or other filings or communications that either German American or the
Company may be required to file under any applicable law (without seeking
confidential treatment of such disclosure), including without limitation the
laws popularly known as Bank Holding Company Act of 1956, the Bank Merger Act,
the Securities Exchange Act of 1934, and the Securities Act of 1933 (each as
amended), and including, without limitation, any report filed with the
Securities and Exchange Commission on Form 8-K or any Schedule 13D or Schedule
13G, any Registration Statement filed by German American under the Securities
Act of 1933, and any applications or notices seeking or concerning regulatory
review and/or approval of the Transaction and/or this Agreement that may be
filed with the Board of Governors of the Federal Reserve System, the Federal
Deposit Insurance Corporation and the Indiana Department of Financial
Institutions.

8.13 Attorney Fees. Except as otherwise provided herein, each party shall pay
hereto shall pay its own costs, expenses and attorney’s fees in connection with
the review and execution of this Agreement, any future negotiation or
consultation in connection with this Agreement, and/or in the event of any
judicial proceeding arising out of or related to this Agreement or which
requires the interpretation or construction of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the day and year first above written.

 

GERMAN AMERICAN BANCORP, INC. By:  

/s/ Mark A. Schroeder

  Mark A. Schroeder,   Chairman and Chief Executive Officer

[GERMAN AMERICAN SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

/s/ Lonnie D. Collins

   

/s/ Matthew P. Forrester

Lonnie D. Collins

150 Rockwood Drive

Madison, IN 47250

   

Matthew P. Forrester

420 S. Indian Cave Drive

Madison, IN 47250

/s/ Michael J. Hensley

   

/s/ Fred W. Koehler

Michael J. Hensley

120 Cherry Trace

Madison, IN 47250

   

Fred W. Koehler

414 Broadway

Madison, IN 47250

/s/ Lillian Sue Livers, M.S., R.D.

   

/s/ Charles J. McKay, CPA

Lillian Sue Livers, M.S., R.D.

300 N Willow Drive

Madison, IN 47250

   

Charles J. McKay, CPA

808 W Main Street

Madison, IN 47250

/s/ Anthony Brandon

   

/s/ John Muessel

Anthony Brandon

2476 Castor Lane

Madison, IN 47250

   

John Muessel

411 Broadway Street

Madison, IN 47250

/s/ Vickie L. Grimes

   

Vickie L. Grimes

306 Longview Drive

Jeffersonville, IN 47130

   

[SECURITYHOLDER SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

SECURITYHOLDERS’ OWNERSHIP OF

COMPANY STOCK AND PURCHASE RIGHTS

 

Name   

Common Stock Beneficially
Owned as of

October 26, 2015 (1)

    Percentage of
Common Stock  

Directors

    

Lonnie D. Collins

     62,584 (2)      2.5 % 

Matthew P. Forrester

     59,043 (3)      2.3 % 

Michael J. Hensley

     29,332 (4)      1.2 % 

Fred W. Koehler

     87,753 (5)      3.5 % 

Lillian Sue Livers, M.S., R.D.

     8,105 (6)      *   

Charles J. McKay, CPA

     13,500 (7)      *   

Named Executive Officers

    

Anthony Brandon, Executive Vice President

     16,976 (8)      *   

John Muessel, Vice President-Trust Services

     14,472 (9)      *   

Vickie L. Grimes, Treasurer

     6,352 (10)      *   

 

* Under 1% of outstanding shares. Outstanding shares used for calculations are
2,513,696.

 

(1) Unless otherwise indicated, each nominee or director has sole investment
and/or voting power with respect to the shares shown as beneficially owned by
him. Under applicable regulations, shares are deemed to be beneficially owned by
a person if he or she directly or indirectly has or shares the power to vote or
dispose of the shares, whether or not he or she has any economic power with
respect to the shares. Includes shares beneficially owned by members of the
immediate families of the directors residing in their homes.

(2) Of these shares, 41,000 are held jointly by Mr. Collins and his spouse, and
3,000 restricted shares were granted under the 2014 Stock Option and Incentive
Plan (the “2014 Plan”).

(3) Of these shares, 9,852 are held jointly by Mr. Forrester and his spouse,
31,635 are held by Mr. Forrester directly, 1,535 are held in an IRA for his
spouse, 192 are held by him as custodian for his children, 3,000 restricted
shares were granted under the 2014 Plan, 2,000 are subject to stock options
granted under the 2014 Plan, and 10,829 were held under the ESOP as of
December 31, 2014. Does not include options for 8,000 shares which are not
exercisable within 60 days of the record date for the shareholder meeting.

(4) Of these shares, 11,000 are held jointly by Mr. Hensley and his spouse,
6,000 shares are held by a trust as to which Mr. Hensley serves as trustee,
9,332 are held by Mr. Hensley directly, and 3,000 restricted shares were granted
under the 2014 Plan. 16,000 of these shares are pledged to secure a bank loan
from another financial institution to Mr. Hensley and his spouse.

(5) Of these shares, 29,637 are held in the Koehler Family Gift Trust, of which
Mr. Koehler’s spouse is trustee, 54,516 are held in the Frederick W. Koehler
Gift Trust, of which Mr. Koehler is trustee, 600 shares are held by
Mr. Koehler’s spouse in an individual retirement account, and 3,000 are
restricted shares granted under the 2014 Plan.

(6) 5,105 of these shares are held jointly by Ms. Livers and her spouse, and
3,000 restricted shares were granted under the 2014 Plan.

(7) 10,500 of these shares are held jointly by Mr. McKay and his spouse, and
3,000 restricted shares were granted under the 2014 Plan.

(8) Of these shares, 5,700 are held jointly by Mr. Brandon and his spouse, 4,000
are subject to stock options granted under the River Valley Bancorp Option Plan
(the “Option Plan”) and the 2014 Plan, 300 shares were granted under the River
Valley Recognition and Retention Plan (“Recognition and Retention Plan”), all of
which are voted by the Trustees of the Recognition and Retention Plan, and 6,976
are held under the ESOP as of December 31, 2014. Does not include options for
4,500 shares which are not exercisable within 60 days of the record date for the
shareholder meeting.

(9) Includes 5,272 shares held under the ESOP as of December 31, 2014, 500
shares are held by Mr. Muessel directly, and 8,950 shares held jointly with
Mr. Muessel’s spouse.

(10) Includes 1,000 shares subject to stock options granted under the Option
Plan and 5,152 shares held under the ESOP as of December 31, 2014. Does not
include options for 1,500 shares which are not exercisable within 60 days of the
record date for the shareholder meeting.

Exhibit A